UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-27419 AMERICAN SECURITY RESOURCES CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 90-0179050 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9601 Katy Freeway, Suite 220 Houston, Texas 77024 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 465-1001 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: $.001 Par Value Common Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. (1) Yes X No (2) Yes X No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Issuer’s revenues for the fiscal year ended December 31, 2007, were $0.00. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Issuer as of December 31, 2007 based upon the average bid and asked price as of such date on the OTC Bulletin Board was The
